 


110 HRES 252 EH: Recognizing the 45th anniversary of John Herschel Glenn, Jr.’s historic achievement in becoming the first United States astronaut to orbit the Earth.
U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 252 
In the House of Representatives, U. S.,

May 1, 2007
 
RESOLUTION 
Recognizing the 45th anniversary of John Herschel Glenn, Jr.’s historic achievement in becoming the first United States astronaut to orbit the Earth. 
 
 
Whereas John Herschel Glenn, Jr. was born on July 18, 1921, in Cambridge, Ohio, and grew up in New Concord, a small college town a few miles from the larger city of Zanesville, Ohio; 
Whereas John Glenn attended New Concord High School and earned a Bachelor of Science degree in engineering from Muskingum College, which also awarded him an honorary Doctor of Science degree in engineering; 
Whereas John Glenn enlisted in the Naval Aviation Cadet Program shortly after the attack on Pearl Harbor and was commissioned in the United States Marine Corps in 1943; 
Whereas John Glenn served in combat in the South Pacific and also requested combat duty during the Korean conflict; 
Whereas John Glenn was a dedicated military officer, flying 149 missions during 2 wars; 
Whereas John Glenn received many honors for his military service, among them the Distinguished Flying Cross on 6 occasions, the Air Medal with 18 Clusters, the Asiatic-Pacific Campaign Medal, the American Campaign Medal, the World War II Victory Medal, the China Service Medal, the National Defense Service Medal, and the Korean Service Medal; 
Whereas John Glenn served several years as a test pilot on Navy and Marine Corps jet fighters and attack aircraft; 
Whereas, as a test pilot, John Glenn set a transcontinental speed record in 1957 by completing the first flight to average supersonic speeds from Los Angeles to New York; 
Whereas John Glenn was a pioneer in the realm of space exploration and was selected in 1959 as one of the original 7 astronauts in the United States space program, entering the National Aeronautics and Space Administration's (NASA) Project Mercury; 
Whereas John Glenn was assigned to the NASA Space Task Group at Langley Research Center in Hampton, Virginia; 
Whereas, in 1962, the Space Task Group was moved to Houston, Texas, and became part of the NASA Manned Spacecraft Center; 
Whereas, on February 20, 1962, John Glenn piloted the Mercury-Atlas 6 Friendship 7 spacecraft on the first manned orbital mission of the United States; 
Whereas, after launching from the Kennedy Space Center in Florida, John Glenn completed a 3-orbit mission around the planet, reaching an approximate maximum altitude of 162 statute miles and an approximate orbital velocity of 17,500 miles per hour; 
Whereas John Glenn landed Friendship 7 approximately 5 hours later, 800 miles southeast of the Kennedy Space Center near Grand Turk Island; 
Whereas, with that pioneering flight, John Glenn joined his colleagues Alan Shepard and Virgil Grissom in realizing the dream of space exploration and engaging the minds and imaginations of his and future generations in the vast potential of space exploration; 
Whereas, after retiring from the space program, John Glenn continued his public service as a distinguished member of the Senate, in which he served for 24 years; 
Whereas John Glenn has continued his public service through his work at the John Glenn Institute at Ohio State University, which was established to foster public involvement in the policy-making process, raise public awareness about key policy issues, and encourage continuous improvement in the management of public enterprise; 
Whereas, in March 1999, Secretary of Education Richard W. Riley appointed John Glenn as Chair of the newly formed National Commission on Mathematics and Science Teaching for the 21st Century; 
Whereas the Commission played a pivotal role in improving the quality of teaching in mathematics and science in the United States; 
Whereas, in 1998, John Glenn returned to space after 36 years as a member of the crew of the space shuttle Discovery, serving as a payload specialist and as a subject for basic research on how weightlessness affects the body of an older person; and 
Whereas, combined with his previous missions, John Glenn logged over 218 hours in space: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the 45th anniversary of John Herschel Glenn, Jr.’s landmark mission piloting the first manned orbital mission of the United States; and 
(2)recognizes the profound importance of John Glenn’s achievement as a catalyst to space exploration and scientific advancement in the United States. 
 
Lorraine C. Miller,Clerk.
